Citation Nr: 0109964	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for low back pain 
secondary to instability of the iliolumbar and posterior 
sacroiliac ligaments, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to March 
1969.

The instant appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied a claim for an increased 
rating for low back pain secondary to instability of the 
iliolumbar and posterior sacroiliac ligaments.

The appellant, in various correspondence with the RO, seems 
to have raised a claim for a total rating based on individual 
unemployability.  However, this issue has not been 
adjudicated by the RO and it is not properly before the 
Board.  Inasmuch as the issue is not inextricably intertwined 
with the issue on appeal as it would have no effect on 
whether a rating in excess of 20 percent for the appellant's 
back disability is warranted, the claim is therefore referred 
to the RO for action as maybe appropriate.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).

In his VA Form 9 (Appeal to the Board of Veterans' Appeals) 
the appellant requested a hearing before a member of the 
Board sitting at the RO (Travel Board hearing).  The RO 
scheduled the Travel Board  hearing on February 28, 2001, and 
notified the appellant of the date, time, and location of the 
hearing.  However, the appellant failed to report for the 
hearing, and neither he nor his representative has offered 
any explanation to account for the appellant's failure to 
appear.  Since he did not contact the RO to postpone the 
hearing, to provide a reason for his failure to appear or to 
request that his hearing be re-scheduled, the Board deems his 
request for a travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2000).


REMAND

A preliminary review of the record reveals that in April 
1988, the RO, in part, denied the appellant's claims for 
service connection for unspecified residuals of Agent Orange 
exposure and residuals of an injury to the left foot.  He was 
informed of that decision by letter dated May 13, 1988.  
However, correspondence from the appellant dated September 
19, 1988, indicate that he expressed disagreement with 
respect to the denial of these claims.

The record before the Board does not reflect that a Statement 
of the Case (SOC) was ever issued by the RO regarding the 
claims for entitlement to service connection for residuals of 
Agent Orange exposure and residuals of an injury to the left 
foot.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court indicated that in a case in which an appellant 
expressed disagreement in writing with an RO decision and the 
RO has failed to issue an SOC, the Board should remand the 
issue to the RO for issuance of an SOC, rather than refer it.

It is also important to note that there has been a recent 
significant change in the law involving notice and duty to 
assist provisions that could be applicable to the appellant's 
claim.  Because of this change in the law, the RO should 
review the issue on appeal to ensure that there has been full 
compliance with any notice and duty to assist provisions 
contained in the new law that might be applicable to the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:

1.  The RO should furnish the appellant 
and his representative with an SOC on the 
issues of entitlement to service 
connection for residuals of Agent Orange 
exposure and residuals of an injury to the 
left foot which were denied by rating 
decision in April 1988.  He should be 
advised of the necessity of filing a 
timely substantive appeal.  These issues 
should not be certified to the Board 
unless all applicable appellate procedures 
are followed.

2.   The RO should further review the 
claims file and ensure that any 
notification requirements and/or 
development actions applicable to the 
appellant's claims and required by the 
Veterans Claims Assistance Act of 2000 , 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  If any benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



